Citation Nr: 1719655	
Decision Date: 06/02/17    Archive Date: 06/14/17

DOCKET NO.  16-36 567	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort Harrison, Montana


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim for service connection for prostate cancer, and if so, whether service connection is warranted.

2.  Entitlement to service connection for lung cancer.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Shamil Patel, Counsel



INTRODUCTION

The Veteran had active service in the U.S. Air Force from August 1958 to May 1962 and from August 1963 to August 1984.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2015 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Fort Harrison, Montana, which denied service connection for lung cancer and declined to reopen a previously denied claim for service connection for prostate cancer.

In his June 2016 VA Form 9, the Veteran indicated that he wished to testify at a Board hearing held at the RO (Travel Board hearing).  In correspondence dated November 2016, however, he withdrew his hearing request.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran did not appeal an October 2009 rating decision which denied service connection for prostate cancer, but evidence received since this decision relates to a previously unestablished element of the claim.

2.  Prostate cancer is not etiologically related to service.

3.  Lung cancer is not etiologically related to service.


CONCLUSIONS OF LAW

1.  The October 2002 rating decision which denied service connection for prostate cancer is final, but new and material evidence has been received to reopen the claim.  38 U.S.C.A. §§ 5108, 7105(c) (West 2014); 38 C.F.R. §§ 3.104(a), 3.156, 3.160(d), 20.200, 20.302, 20.1103 (2016).

2.  The criteria for service connection for prostate cancer have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).

3.  The criteria for service connection for lung cancer have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and Material Evidence

Generally, service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131.  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.

However, a claim that has been denied by an unappealed RO decision or an unappealed Board decision may not thereafter be reopened.  38 U.S.C.A. §§ 7104(b), 7105(c).  An exception to this rule exists for cases in which new and material evidence is presented or secured with respect to a claim that has been disallowed, in which case the claim must be reopened and the former disposition reviewed.  38 U.S.C.A. § 5108 .

"New" evidence means evidence not previously submitted to agency decisionmakers, and "material" evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  This is a "low threshold" in which the phrase "raises a reasonable possibility" should be interpreted as "enabling rather than precluding reopening."  Shade v. Shinseki, 24 Vet. App. 110, 121 (2010).  The credibility of the newly-submitted evidence is presumed, although not blindly accepted as true if patently incredible.  Justus v. Principi, 3 Vet. App. 510 (1992).

The Veteran's claim for service connection for prostate cancer was initially denied in an October 2002 decision.  The basis of the denial was that the evidence did not reflect that the Veteran was exposed to herbicide agents or otherwise had an in-service event related to his prostate cancer.

Since the October 2002 rating decision, additional evidence has been received.  In an October 2015 statement, the Veteran reported that he was responsible for transportation of telecommunications equipment to other Royal Thai Air Force bases (RTAFB) while stationed in Thailand, including U-Tapao, Ubon, Udorn, and others.  He stated that he stayed and worked in the same area on base for one month.  However, due to the rapid increase in personnel, the barracks were cleared of residents and converted to office space.  The Veteran was moved to the Trocadero Hotel in Bangkok, and he was later given permission to rent housing.  From his residence, he would travel to the base and enter and exit through the base perimeter main gate.

This evidence is new, as it was not part of the record at the time of the prior denial.  It is also material, as it raises the possibility that the Veteran was exposed to herbicides known to be used along the base perimeter.  As new and material evidence has been received, the claim is reopened.

II.  Service Connection

The Veteran has not asserted that his prostate cancer and lung cancer had their onset during service or were directly incurred in service, and the evidence does not otherwise support such a finding.  Rather, he contends that these conditions are attributable to exposure to Agent Orange during service.  Private treatment records from May 2002 and February 2015 document diagnoses of prostate cancer and lung cancer, respectively.  VA regulations provide that both of these conditions are presumed to be associated with herbicide exposure in service, assuming such exposure has been demonstrated.  38 C.F.R. § 3.309(e).  Therefore, the only pertinent question in this case is whether the Veteran was exposed to herbicide agents during service.

The Veteran's service personnel records show that he was stationed in Thailand from November 1964 to November 1965.  There are no regulations which presume herbicide agent exposure for veterans who served in Thailand.  However, VA has adopted a procedure for verifying exposure to herbicide agents in Thailand during the Vietnam Era.  See VA Adjudication Procedures Manual (VA Manual) M21-1, IV.ii.1.H.5.b.

The first step is determining whether the Veteran served at one of the qualifying RTAFBs, and served as an Air Force security policeman, security patrol dog handler, member of the security police squadron, or was otherwise near the air base perimeter as shown by evidence of daily work duties, performance evaluation reports, or other credible evidence.  In this case, the Veteran served at Don Muang, a qualifying RTAFB, but not in any of the aforementioned positions.  He served as an administrative technician as documented in his service personnel records for the relevant period.  These records, including a performance evaluation generated during the relevant period, do not reflect that his duties involved work near the base perimeter.  Rather, his job involved preparing correspondence and reports, maintaining files, providing administrative support for visiting agencies, coordinating functions, and maintaining briefing charts.

The Veteran's representative noted a performance evaluation showing that the Veteran was a 5BX program instructor, part of a physical fitness program, and that he was tasked with running the squadron along the perimeter for exercise.  However, a review of the Veteran's records shows that he was assigned this task for the evaluation period dated through August 1964, prior to his assignment in Thailand.  Because the first step has not been satisfied, the process moves to the second step.

The second step is determining whether the Veteran served at a U.S. Army base in Thailand in a military police occupational specialty, or in a military police unit.  The evidence is clear that he was not at an Army base and was not affiliated in any way with the military police.  Therefore, the process moves to the third step.

The third step requires VA to ask the Veteran for the approximate dates, location, and nature of his alleged herbicide agent exposure.  The fourth step is to determine whether the Veteran provided the requested information within 30 days.  The fifth and sixth steps require VA to review the information to determine if herbicide agent exposure can be established on a facts-found basis.  The seventh step requires VA to forward the case to the Joint Services Records Research Center (JSRRC) for either verification of the alleged herbicide agent exposure, or a formal finding that sufficient information to verify herbicide agent exposure does not exist.

In this case, a July 2015 memorandum from the JSRRC detailed the Veteran's military occupational specialties in service and his assignment to Don Muang, but determined there was no evidence that Veteran was a security policeman, patrol dog handler, member of a security police squadron, or otherwise near the air base perimeter.  The memorandum concluded that the Veteran's exposure to Agent Orange could not be confirmed and that further attempts to verify this would be futile.

After this memorandum was generated, the Veteran submitted his previously discussed statement that he was housed off-base and had to enter and exit through the base perimeter main gate.  Although this statement was not available for review by the JSRRC, the Board finds that remanding the claim to allow such review is not necessary.  Not only did the JSRRC find that additional attempts to verify the Veteran's exposure would be futile, but the statement provided by the Veteran offered little information beyond his assertion that he entered and exited the base regularly.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in imposing additional burdens on VA with no benefit flowing to the claimant are to be avoided).

In sum, the only evidence to support the Veteran's report that he was exposed to herbicide agents is his statement that he entered and exited Don Muang RTAFB when he was stationed there from 1964 to 1965.  While the Veteran no doubt crossed the perimeter of the base at a gate to enter and leave the base, so too did any personnel stationed at the base to get off base.  Such activity is not sufficient to concede herbicide agent exposure.  There is no evidence to support a finding that the Veteran otherwise spent any time on the perimeter of the base.  Therefore, exposure to Agent Orange has not been established, and service connection for prostate cancer and lung cancer is not warranted.

The Board is grateful for the Veteran's many years of honorable service, and has considered the provisions of 38 U.S.C.A. § 5107 (b) regarding benefit of the doubt, but there is not such a state of equipoise of positive and negative evidence to otherwise grant the claims on appeal.

III.  The Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159(b).  Here, the Veteran was provided with the relevant notice and information in a March 2015 letter prior to the initial adjudication of his claims.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  He has not alleged any notice deficiency during the adjudication of his claims.  Shinseki v. Sanders, 556 U.S. 396 (2009).

VA also has a duty to assist the Veteran in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim.  Here, the Veteran's service records, VA records, and identified private treatment records have been obtained and associated with the claims file.  No VA examination has been provided as part of the Veteran's claims.  However, as discussed above, the evidence already establishes current diagnoses of both conditions, and the applicable regulations link those conditions to Agent Orange exposure.  Because the only question to be resolved is whether the Veteran had any such exposure during service, a VA examination is not warranted.  VA's duty to assist with respect to obtaining relevant records has otherwise been met.  38 C.F.R. § 3.159(c).


ORDER

The claim for service connection for prostate cancer is reopened, but the claim is denied on the merits.

Service connection for lung cancer is denied.



____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


